            Case 1:19-cv-03135-TNM Document 19 Filed 09/21/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

____________________________________
                                     )
GUN OWNERS OF AMERICA, INC.,         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                 Case No. 19cv3135 (TNM)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________ )

                                     JOINT STATUS REPORT

       Pursuant to this Court’s minute Order dated December 23, 2020, the Parties, Gun Owners of

America, Inc., (“Plaintiff”) and United States Department of Justice (“Defendant” or “DOJ”) jointly

file this Status Report to the Court and respectfully state as follows:

       1.      At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon Defendant seeking records related to the “Privacy Policy” contained on

Defendant's website.

       2.      In response to Plaintiff’s request for a referral, Defendant agreed to refer Plaintiff’s

FOIA request to FBI, DEA, and ATF.

       3.      In the last status report, Defendant informed the Court that the FBI, DEA, and ATF

had completed their search for potentially responsive records and provided Plaintiff with a response.

       4.      Since the last status report, Plaintiff made additional inquiries regarding the search

for responsive documents by the DEA and FBI.

       5.      On August 24, 2021, DEA provided a response to Plaintiff’s inquiry and provided 26

pages of responsive, non-exempt records, with some redactions.            The FBI anticipates that it will

make a response to Plaintiff’s inquiry in the next 30 days.
            Case 1:19-cv-03135-TNM Document 19 Filed 09/21/21 Page 2 of 2



       Pursuant to the Minute Order of the Court, the parties will provide an updated Status Report

within the next 60 days from today informing the Court of any further developments, if the matter

has been resolved, or if the parties are requesting a briefing schedule.



 DATED: September 21, 2021                                   Respectfully submitted,

                                                             CHANNING D. PHILLIPS
                                                             Acting United States Attorney

  /s/ Robert J. Olson              .                         BRIAN HUDAK
 ROBERT J. OLSON, D.C. Bar # 1029318                         Acting Chief, Civil Division
 WILLIAM J. OLSON, D.C. Bar # 233833
 JEREMIAH L. MORGAN, D.C. Bar # 1012943
 William J. Olson, P.C.
 370 Maple Avenue West, Suite 4                              BY: /s/ Darrell C. Valdez        .
 Vienna, VA 22180-5615                                       DARRELL C. VALDEZ, D.C. Bar # 420232
 703-356-5070                                                Assistant United States Attorney
 wjo@mindspring.com                                          United States Attorney’s Office
                                                             Civil Division
                                                             555 4th Street, N.W.
 Counsel for Plaintiff
                                                             Washington, D.C. 20530
                                                             (202) 252-2507
                                                             darrell.valdez@usdoj.gov

                                                             Counsel for Defendant




                                                    2
